Citation Nr: 0532872	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  01-02 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.

2.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from February 1943 
to January 1946.

The appeal initially came before the Board of Veterans' 
Appeals (Board) from June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran testified before the undersigned at a hearing 
conducted at the RO in June 2003.  A transcript of that 
hearing is contained in the claims folder.


FINDINGS OF FACT

1.  Degenerative joint disease of the cervical spine was not 
shown in service, and is not otherwise causally related to 
service.  

2.  Degenerative joint disease of the cervical spine was not 
present to a compensable degree within the first post-service 
year.  

3.  Degenerative joint disease of the lumbar spine was not 
shown in service, and is not otherwise causally related to 
service.  

4.  Degenerative joint disease of the lumbar spine was not 
present to a compensable degree within the first post-service 
year.  




CONCLUSIONS OF LAW

1.  Degenerative joint disease of the cervical spine was not 
incurred in or aggravated by active service, and may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2005).

2.  Degenerative joint disease of the lumbar spine was not 
incurred in or aggravated by active service, and may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103A, VA has an 
enhanced duty to assist the veteran in the development of his 
claim.  These duties were enacted into law with the VCAA.  
The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will ask veterans to submit all relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  

VA fulfilled these requirements by issuance of VCAA letters 
in January 2002 and May 2004.  These development letters 
appropriately notified the veteran what VA would do and what 
the appellant must do in furtherance of his claims.  The 
letters also informed the veteran with specificity what would 
be required for his claims for service connection to be 
granted, and explicitly asked the veteran to submit pertinent 
evidence he had, and to inform of the existence of any 
additional evidence that would further his claims, including 
in particular any medical evidence of his claimed cervical 
and lumbar disabilities, and evidence relating current 
disability to his period of service.  

The veteran was afforded the opportunity of hearings to 
provide testimony supportive of his claims.  He testified at 
the Travel Board hearing in June 2003.  

Pertinent VA and private medical records have been obtained 
to the extent possible.  All indicated private and VA medical 
records were requested, and all records obtained were 
associated with the claims folder.  
The veteran's representative in a July 2005 statement noted a 
National Personnel Records Center (NPRC) letter of June 2001 
informing that they did not have the requested service 
medical records of the veteran, and that if they had had 
those records at the time of the July 1973 fire, those 
records would have been in the area of the records facility 
that sustained the most fire damage.  The representative 
accordingly alleges that pertinent service medical records 
showing disability in service may have been destroyed by 
fire, and hence special considerations for such circumstances 
should be afforded the veteran.  However, the Board notes 
that in fact VA had obtained the veteran's service medical 
records and associated them with the veteran's claims folder 
in May 1946, long before the fire at the NPRC facility.  
There is no indication that service medical records were lost 
or destroyed.  The in-service injury events as alleged by the 
veteran are not subject to verification, as the veteran has 
reported that they were not documented, and they are not 
alleged to have involved such activities as may have been 
documented in service personnel records or service unit 
histories.  
The veteran's service separation examination found the 
veteran's musculoskeletal system to be normal, and found no 
disability of the cervical or lumbar spine.  There was no 
other service medical record of injury, disease, or 
disability of the cervical or lumbar spine, and there is no 
other cognizable (medical) evidence within the claims folder 
of disease or disability in service.  Hence, there was no 
event, injury, or disease shown in service to trigger the 
need for a VA examination to address etiology of any current 
cervical or lumbar degenerative joint disease.  38 C.F.R. 
§ 3.159(c)(4)(i)(A)-(C); See Paralyzed Veterans of America, 
et al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) (no obligation to obtain a medical nexus opinion 
where there no event, injury, or disease shown in service).   

The veteran was informed of evidentiary and procedural 
development in the course of his appeal by a statement of the 
case in February 2001 and supplemental statements of the case 
in January 2002, June 2002, and July 2005.  Documents 
received since the July 2005 supplemental statement of the 
case contained no new evidence, and hence do not require RO 
review, including pursuant to the VCAA.

The Court has held that the notice requirements in 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Here, VCAA notice was not provided until after the appealed 
December 2000 rating action.  Nonetheless, the veteran was 
afforded ample notice and opportunity to remedy any 
deficiencies in his claims, and required notice and 
development assistance toward that end, including as required 
by the VCAA, was afforded him in the course of his appeal.  
In terms of theoretical harm resulting from prejudice due to 
untimeliness of VCAA notification, since any grant of the 
benefits sought would be effective from the date of claim, or 
from the date entitlement arose, whichever is later, no 
prejudice would have then resulted in the benefit received 
for failure to provide timely VCAA notice, so long as 
appropriate development and assistance was then undertaken.  
38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.400 (2005).  In terms of actual harm resulting from 
prejudice due to untimeliness of VCAA notification in this 
case, because all indicated development and assistance has 
been undertaken and all indicated pertinent evidence has been 
obtained, because the benefit sought is here determined not 
to be warranted, and because there is no basis to conclude 
that earlier assistance and adjudication would change that 
outcome, no prejudice has resulted.  Thus, any error in 
timing of VCAA notice is harmless in this case.  The Board 
notes that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
are also applicable, including provisions pertaining to when 
notice is issued.  In this instance, however, the Board finds 
that the appellant was provided the necessary notice and 
assistance required, as discussed above, since he was given 
ample notice and opportunity to remedy deficiencies in his 
claim.  The Court has recently held, in that regard, that an 
error is not prejudicial when the error did not affect "the 
essential fairness of the [adjudication]."  Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005).

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Service Connection Claims

In order to establish service connection for a disability, 
there must be objective evidence that establishes that the 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110.  Certain diseases, such as arthritis, may be 
subject to service connection based on presumed incurrence in 
service if manifested to a compensable degree within one year 
subsequent to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

If there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.

In testimony at his June 2003 hearing before the undersigned, 
the veteran alleged that he slipped and fell in service on 
one occasion while getting off a roof in the course of an air 
raid.  He testified that on another occasion, in 1945, he 
injured himself falling from a horse while riding one of the 
horses kept for recreational purposes for the officers of the 
headquarters company, when he was assigned to the recreation 
department.  He testified that he was taped up by a doctor 
following that fall from a horse.  He also testified that in 
service following that horse incident a Dr. Brown provided a 
single treatment for the injury consisting of a back 
manipulation.

Also at the hearing, he testified that he injured himself on 
some occasions in service involving ramps while aboard ships 
on the high seas, either due to the weight of the ramps, 
apparently when moving the ramps, or from falling off the 
ramps.  (His testimony as to these facts is unclear.) 
(hearing transcript, page 3)  He also testified to an 
incident where a fellow soldier wanted his gas mask during an 
air raid when it was thought gas was involved, and a fight 
ensued with the fellow soldier striking him with his carbine 
and wrenching his neck.  He alleged that the because he was 
part of the 4th Brigade, records were not made of these 
incidents, because they would cover up the incidents.  

In short, the veteran has not alleged any incidents or 
treatments in service related to his cervical spine or lumbar 
spine for which any records were produced.  Hence, there is 
no means of verifying these alleged incidents involving 
potential injury or disability of the cervical or lumbar 
spine in service.  

The veteran has submitted numerous written statements to the 
effect that he was injured in service and deserved 
compensation for his neck and back disorders, and has 
submitted various copies of documents or photographs or 
articles which he alleges are pertinent and support his 
claims.  However, ultimately none of these submissions are 
supportive of his claims, as none establish any disease or 
injury of the veteran in service or proximate to service, or 
any causal relationship between the veteran's period of 
service and his claimed degenerative joint disease of the 
cervical and lumbar spine.  His submitted statements merely 
reiterate his unsupported allegations of injuries or back or 
neck disability in service.  The veteran's statements and 
testimony are lay statements, and are not competent as 
medical opinions to establish disease or disability either in 
service or proximate to service, or a causal relationship 
between service and current disease or disability; where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Service medical records contain no records of any injuries, 
findings, treatments, or diagnoses of diseases or 
disabilities of any sort referable to the cervical or lumbar 
spine.  A January 1946 report of examination prior to the 
veteran's separation from service informs that he had no 
musculoskeletal defects.  The examination report also makes 
no mention of any injury, disease, or disability of the 
cervical or lumbar spine.  

The veteran submitted a July 1996 letter from a private 
radiologist, providing current findings of cervical and 
lumbar degenerative changes.  The veteran also submitted 
records of an open MRI conducted in May 1998, with findings 
of degenerative changes of the cervical spine.  Also of 
record are Bay Pines VA outpatient treatment records of more 
recent treatment for various disabilities, including 
arthritis affecting multiple joints.

The veteran has not alleged that he engaged in combat with 
the enemy, and his records do not so indicate, and he does 
not allege that he suffered injuries to his cervical spine or 
lumbar spine in the course of combat.  Consequently, the 
veteran is not entitled to presumptions afforded to veteran 
who engaged in combat with the enemy.  See 38 C.F.R. 
§ 1154(b) (2005).

Thus, the case presents no medical evidence of any disease, 
disability, or injury to the cervical or lumbar spine in 
service or for many years post service.  The veteran's own 
statements are not cognizable to establish degenerative joint 
disease of the lumbar or cervical spine either in service or 
post service, or to establish a causal link between current 
degenerative joint disease of the cervical or lumbar spine 
and the veteran's period of service, since those are medical 
questions which the veteran's lay statements cannot answer.  
Espiritu.  While VA and private medical records show 
degenerative joint disease of the cervical and lumbar spine 
dating from 1996, there is no medical evidence linking those 
current disabilities to the veteran's period of service.  See 
Pond.  Continuity of symptomatology from the veteran's period 
of service for either cervical degenerative joint disease or 
lumbar degenerative joint disease is also not shown by the 
medical evidence.  38 C.F.R. § 3.303(b); Savage.  There is 
also no evidence of arthritis of either the cervical or 
lumbar spine to a disabling, and hence compensable degree 
within the first post-service year, to support either claim 
on a first-year-post-service presumptive basis.  38 C.F.R. 
§§ 3.307, 3.309.  

The preponderance of the evidence is thus against both the 
claim for service connection for degenerative joint disease 
of the cervical spine, and the claim for service connection 
for degenerative joint disease of the lumbar spine.  Because 
the preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a degenerative joint disease of the 
cervical spine is denied.  

Service connection for a degenerative joint disease of the 
lumbar spine is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


